DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
The indefiniteness rejection of claim 2 is withdrawn due to the amendment. 
 
Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. Applicant argues that (I) Leszczynski does not teach a seal pocket having an axially extending portion that extends directly from a radially extending portion. The Examiner notes that under an alternative interpretation, a seal pocket can be defined such that it includes an axially extending portion that extends directly form a radially extending portion. For example, a seal pocket (I) can be defined to the right of the line formed by the corners (A, B, see annotated Fig. 2 below). Furthermore, as shown below, the seal pocket (I) has an axially extending portion (III, see recess 44 corresponding to tab 58) that extends directly from a radially extending portion (II). Applicant further argues that (II) Leszczynski does not teach a hook that extends from and beyond a body. The Examiner notes the seal base of Leszczynski can be defined with a main body (50) and hook (tab 58) extending axially from and beyond the body (see Fig. 2 below). Accordingly, under an alternative interpretation of Leszczynski, the claim amendment does not appear to overcome Leszczynski reference.

    PNG
    media_image1.png
    509
    490
    media_image1.png
    Greyscale

Annotated Figure 2 of Leszczynski

    PNG
    media_image2.png
    368
    446
    media_image2.png
    Greyscale

Annotated Portion of Figure 2 of Leszczynski showing the seal pocket
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leszczynski (US Patent Application 2016/0102578).
	In regards to claim 1, Leszczynski discloses an exhaust diffuser (12), comprising:
an outer diffuser section (20); the outer diffuser section comprising a forward portion (34) disposed about an exit end of a turbine (par. 14), the forward portion defining a seal pocket (see I in the annotated Fig. 2 below) having a radially extending slot (see II below) and an axially extending portion (see III, recess 44 corresponding to tab 58) extending directly from the radially extending portion (Fig. 2);
an outer forward seal system (48) positioned within the forward portion (34, see Fig. 2); 
wherein the outer forward seal system comprises a seal base removably positioned in the seal pocket (Fig. 2), a body (50) of the seal base installed in the radially extending portion (II) and a hook (58) installed in the axially extending portion (Fig. 2) and wherein the hook (58) extends axially from the body and axially beyond the body (Fig. 2).

    PNG
    media_image1.png
    509
    490
    media_image1.png
    Greyscale

Annotated Figure 2 of Leszczynski

    PNG
    media_image2.png
    368
    446
    media_image2.png
    Greyscale

Annotated Portion of Figure 2 of Leszczynski

	In regards to claim 9, Leszczynski discloses the forward portion comprises a channel (64) therein extending radially outward from the flow side and extending to the axial extending portion of the seal pocket (Fig. 2).
	In regards to claim 10, Leszczynski discloses the forward portion comprises a dowel (68, par. 20) removably positioned within the channel and extending into the axially extending portion (Fig. 2).
	In regards to claim 11, Leszczynski discloses the forward portion comprises a skin (16) facing a flow of combustion gases.
	In regards to claim 12, Leszczynski discloses the seal pocket (44) is positioned on the forward portion on an opposite side of the skin facing the flow of combustion gases (Fig. 2).
	In regards to claim 13, Leszczynski discloses the exhaust diffuser comprises a plurality of segments (par. 14).
	In regards to claim 16, Leszczynski discloses an exhaust diffuser, comprising: 
an outer diffuser section (20), the outer diffuser section comprising a forward portion (34) disposed about an exit end of a turbine (par. 14), the forward portion defining a seal pocket (accommodating tabs 58, 60, see par. 19) having an axially extending portion (recess 44 correspond to tab 58, see Fig. 2); and 
an outer forward seal system (48) positioned on the forward portion, the outer forward seal system comprising: 
a seal base with a seal member (32), the seal base having a hook (58) and a body (50), the hook (58) extending axially from the body and axially beyond the body, the hook configured for installation in the axially extending slot (44);
wherein the seal member is removably positioned within the axial extending portion of the seal pocket and is secured via a dowel (68, par. 20) extending through the forward portion (Figs. 2, 6).

	In regards to claim 20, Leszczynski discloses the forward portion comprises a channel (64) therein extending radially outward from the flow side and extending to the axially extending poriton of the seal pocket; and wherein with the dowel is removably positioned within the channel and extends into the axially extending portion (Figs. 2, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leszczynski (US Patent Application 2016/0102578) in view of Jakubczak (WO 2014/068355 A1).
	In regards to claims 2 and 17, Leszczynski discloses all of the claimed elements, except the seal base comprises a pair of flanges defining a radial slot, the pair of flanges extending radially outward from the seal base and wherein the body of the seal partially defines the radial slot.

	Leszczynski discloses a base with a joint forming a slot for retaining a seal, however do not disclose a seal base comprises a pair of flanges defining a radial slot. Jakubczak, which is also directed to a seal connecting a diffuser to a frame, discloses the seal base comprises a pair of flanges, to secure the seal in place by a radial slot (par. 20, page 5). Thus, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the diffuser of Leszczynski by providing the seal base comprises a pair of flanges defining a radial slot, the pair of flanges extending radially outward from the seal base with the body of the seal partially defining the radial slot, as taught by Jakubczak, to secure the seal in place by a radial slot (Jakubczak par. 20, page 5).
	In regards to claim 3, the modified diffuser of Leszczynski comprises the seal base comprises a seal member (Jakubczak 118; Leszczynski 32) positioned within the radial slot (Jakubczak Fig. 2).
	In regards to claim 4, the modified diffuser of Leszczynski comprises the seal member (Jakubczak 118; Leszczynski 32) extends towards a casing (Jakubczak 104 Fig. 2; Leszczynski 10).
	In regards to claim 5, the modified diffuser of Leszczynski comprises the seal member comprises a flexible seal (see “flex seal”, Leszczynski pars. 3, 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/18/2021


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747